UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2427


H. RICHARD AUSTIN,

                Plaintiff - Appellant,

          v.

DOUGLAS G. PETERSON & ASSOCIATES; STEPHEN HOUGHTON; JIMMY
PAU,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cv-00373-BR)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Richard Austin, Appellant Pro Se.        George L. Goodridge,
CURTISS, CAREY, GATES, GRAVES & GOODRIDGE, LLP, Greenfield,
Massachusetts; Paul Marshall Yoder, WHARTON ALDHIZER & WEAVER,
PLC, Harrisonburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            H. Richard Austin appeals the district court’s order

dismissing his claims against all defendants.               We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.           Austin v. Douglas

G. Peterson & Assocs., No. 5:11-cv-00373-BR (E.D.N.C. Dec. 1,

2011).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in     the    materials

before   the   court   and   argument   would   not   aid    the    decisional

process.



                                                                      AFFIRMED




                                    2